Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
Applicants’ remarks regarding claims 1 and 11:

    PNG
    media_image1.png
    137
    822
    media_image1.png
    Greyscale

	The examiner considers the applicants’ remarks regarding Xie in view of Malouin and Agazzi not teaching the entirety of the amended limitation of claims 1 and 11, but based on these amendments, the remarks are hereby moot under new grounds of rejection as taught by Xie in view of Malouin, Agazzi in view of Calabro and Lida as posted in the updated office action below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention 
was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 7, 8, 11, 17, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0171972) in view of Malouin (US 9240843) in further view of Agazzi (US 2002/0012152) in further view of Calabro (US 2018/0159652) and Lida (US 8867603).
Regarding claim 1, Xie teaches a method of processing received optical signals at a coherent receiver, the method comprising (using Fig. 2 and 3): receiving, at a plurality of analog-to-digital converter (ADC) sampling clocks (Fig. 2, plurality of ADCs 229), a plurality of separate optical signals (Fig. 2, ADCs 229 receives optical signals 220); performing, at a high-speed digital signal processor (DSP) high-speed processing of each of the plurality of signals (Fig. 2, processor 251; paragraph [0066], lines 1-4, coherent receiver for high speed optical transmission), without an independent in-phase/quadrature (IQ) phase compensation unit (Fig. 2/3, no independent I/Q compensation unit), the high-speed processing including bandwidth equalization (Fig. 2, using equalizers 233; paragraph [0062]; Fig. 3, FDEQ 333 perform this function as well), polarization recovery (Fig. 2, using filter 237; paragraph [0063]) and in-phase and quadrature phase error correction (Fig. 2, using unit 239; paragraph [0064], frequency offset and carrier phase recovery are done in the carrier recovery unit 239), and directly introducing time delays to each of the plurality of ADC sampling clocks (Fig. 2, clock signals 234 introduced to the plurality of ADCs; paragraph [0065]), wherein the time delays are generated according to feedback that is based on output from a common baud rate (Fig. 2, detector 243; paragraph [0045], the fixed hardware circuit is configured to process the optical receive signal at a symbol rate (baud rate) of the optical receive signal) and where the common baud rate error detector receives input based on the bandwidth equalization and polarization recovery processing (paragraph [0065], timing estimation unit 243…receives output signal 239 of the FIR filters 237 (signal based on polarization recovery processing), a first control signal 238a of the first FFT block 233a and a second control signal 238b of the second FFT block 233b (signal based on bandwidth equalization)).
Although Xie teaches introducing time delays to the ADCs, Xie doesn’t teach introducing different time delays to each of the plurality of ADC sampling clocks.
Malouin teaches a receiver (Fig. 3) comprising a plurality of ADC sampling clocks (Fig. 3, plurality of ADCs 371-375) and directly introducing different time delays to each of the plurality of ADC sampling clocks (Fig. 3, shows delays added to ADC 371 and ADC 375 and Col. 11, lines 5-8 states, Alternatively, the delay modules can also be associate with each of the four digitized data streams representing the EIx, EQx, EIy and EQy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Xie and incorporate different time delays for the ADC sampling clocks as taught by Malouin as the different delays will help compensate for the skew between the in-phase portion and the quadrature portion of the coherent optical receiver (Malouin: Col. 10, lines 58-65).
Although Xie teaches sampling ADC’s and processing the optical receive signal at a symbol rate of the optical receive signal, Xie in view of Malouin doesn’t explicitly that each ADC is a baud-rate ADC.
Agazzi teaches utilizing baud rate ADCs in the optical receiver (Fig. 10A, ADCs 1012; paragraph [0130], lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ADCs taught by Xie in view of Malouin and incorporate the baud rate ADCs as taught by Agazzi since baud-rate sampling is more economical because for the same symbol rate lower speed ADCs are used as compared to oversampled receivers (Agazzi: paragraph [0130], lines 28-30). 
Xie in view of Malouin in further view of Agazzi doesn’t teach wherein performing the high-speed processing of each of the plurality of signals comprises processing the signals using two different types of real- valued or mixed-value equalizers comprises -14-inputting each of the plurality of signals to one of a plurality of real-valued or mixed-value multi-tap single input single output (SISO) equalizers; and inputting the plurality of signals into a real-valued single tap multiple input multiple output (MIMO) equalizer.
Calabro teaches wherein the high-speed DSP further comprises two different types of real-valued or mixed-value equalizers (Fig. 5, two different types of equalizers 810 and 860/870; paragraph [0053], lines 3-5) comprises -14-inputting each of the plurality of signals to one of a plurality of real-valued or mixed-value multi-tap single input single output (SISO) equalizers; and inputting the plurality of signals into a real-valued single tap multiple input multiple output (MIMO) equalizer (Fig. 5, MIMO equalizer 810 and SISO equalizers 860 and 870; paragraph [0055], lines 1-2; paragraph [0056], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver DSP taught by Xie in view of Malouin in further view of Agazzi with the equalizers taught by Calabro so that the arrangement can allow correction of time misalignment independently of the setting of the equalizers 860/870 (Calabro: paragraph [0057]).
Although Xie already teaches performing bandwidth equalization, phase error correction and polarization recovery and Calabro teaches SISO and MIMO equalizers that performs equalizing and compensation functions (Calabro: paragraphs [0053] and [0057]), Xie in view of Malouin in further view of Agazzi and Calabro don’t teach using the filters to perform simultaneous polarization recovery, phase error correction and bandwidth equalization.
Lida provides a good solution to simultaneously perform such equalizing and compensation/recovery functions (Col. 1, lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing of the received signals as taught by Xie in view of Malouin in further view of Agazzi and Calabro and incorporate simultaneously performing the compensation and equalizing functions as taught by Lida in order to converge to correct steady state operation simultaneously (Lida: Col. 1, lines 22-25).
Regarding claim 4, Xie in view of Malouin in further view of Agazzi, Calabro and Lida teaches the method of claim 1, wherein Xie teaches one signal is received at each of the plurality of ADC sampling clocks (Fig. 2, each ADC receives a respective corresponding signal), and wherein the plurality of separate optical signals include in- phase signals and quadrature signals, each having x and y polarizations (Fig. 2, optical signals 220 comprise XI, XQ, YI, YQ).  
Regarding claim 7, Xie in view of Malouin in further view of Agazzi in view of Calabro teaches the method of claim 1, wherein the output of each SISO equalizer is input into the MIMO equalizer (Calabro: Fig. 5, MIMO 810 and SISO equalizers 860/870). Although Calabro doesn’t explicitly show that the output of the SISO equalizers are input into the MIMO equalizer, it would have been obvious to try by one of ordinary skill in the art to rearrange the placement of the SISO equalizers to input to the MIMO equalizer as a matter of design choice in order to obtain predictable results of equalizing the input signals.
Regarding claim 8, Xie in view of Malouin in further view of Agazzi in view of Calabro teaches the method of claim 1, wherein the output of the MIMO equalizer is input into the plurality of SISO equalizers (Calabro: Fig. 5, MIMO 810 outputs into SISO equalizers 860/870).  
Regarding claim 11, Xie teaches a low-power coherent optical receiver, comprising (using Fig. 2 and 3): a plurality of analog-to-digital converter (ADC) sampling clocks (Fig. 2, plurality of ADCs 229) adapted to receive a plurality of separate optical signals (Fig. 2, ADCs 229 receives optical signals 220); a high-speed digital signal processors (DSP) configured to perform high-speed processing of each of the plurality of signals (Fig. 2, processor 251; paragraph [0066], lines 1-4, coherent receiver for high speed optical transmission), without an independent in-phase/quadrature (I/Q) phase compensation unit (Fig. 2/3, no independent I/Q compensation unit), the high-speed processing including bandwidth equalization (Fig. 2, using equalizers 233; paragraph [0062]; Fig. 3, FDEQ 333 perform this function as well) and polarization recovery (Fig. 2, using filter 237; paragraph [0063]) and in-phase and quadrature phase error correction (Fig. 2, using unit 239; paragraph [0064], frequency offset and carrier phase recovery are done in the carrier recovery unit 239) and a baud rate clock phase error detector in a clock recovery loop (Fig. 2, detector 243; paragraph [0045], the fixed hardware circuit is configured to process the optical receive signal at a symbol rate (baud rate) of the optical receive signal) that directly introduces time delays to each of the plurality of ADC sampling clocks (Fig. 2, clock signals 234 introduced to the plurality of ADCs; paragraph [0065]), wherein the time delays are generated according to feedback that is based on output from the baud rate clock phase error detector, and wherein the baud rate clock phase error detector receives input based on the bandwidth equalization and polarization recovery processing (paragraph [0065], timing estimation unit 243…receives output signal 239 of the FIR filters 237 (signal based on polarization recovery processing), a first control signal 238a of the first FFT block 233a and a second control signal 238b of the second FFT block 233b (signal based on bandwidth equalization)).  
Although Xie teaches introducing time delays to the ADCs, Xie doesn’t teach that the baud rate clock phase error detector introducing different time delays to each of the plurality of ADC sampling clocks.
Malouin teaches a receiver (Fig. 3) comprising a plurality of ADC sampling clocks (Fig. 3, plurality of ADCs 371-375) and a baud rate clock phase error detector that directly introduces different time delays to each of the plurality of ADC sampling clocks (Fig. 3, shows delays added to ADC 371 and ADC 375; Col. 10, lines 48-52, The processor 385 can identify an intrasymbol portion of the skew corresponding to an index delay from the set of index delays based on an error signal from the set of error signals for that index…; Col. 11, lines 5-8, states, Alternatively, the delay modules can also be associated with each of the four digitized data streams representing the EIx, EQx, EIy and EQy).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Xie and incorporate different time delays for the ADC sampling clocks as taught by Malouin as the different delays will help compensate for the skew between the in-phase portion and the quadrature portion of the coherent optical receiver (Malouin: Col. 10, lines 58-65).
Although Xie teaches sampling ADC’s and processing the optical receive signal at a symbol rate of the optical receive signal, Xie in view of Malouin doesn’t explicitly that each ADC is a baud-rate ADC.
Agazzi teaches utilizing baud rate ADCs in the optical receiver (Fig. 10A, ADCs 1012; paragraph [0130], lines 28-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ADCs taught by Xie in view of Malouin and incorporate the baud rate ADCs as taught by Agazzi since baud-rate sampling is more economical because for the same symbol rate lower speed ADCs are used as compared to oversampled receivers (Agazzi: paragraph [0130], lines 28-30). 
Xie in view of Malouin in further view of Agazzi doesn’t teach wherein performing the high-speed processing of each of the plurality of signals comprises processing the signals using two different types of real- valued or mixed-value equalizers comprises -14-inputting each of the plurality of signals to one of a plurality of real-valued or mixed-value multi-tap single input single output (SISO) equalizers; and inputting the plurality of signals into a real-valued single tap multiple input multiple output (MIMO) equalizer.
Calabro teaches wherein the high-speed DSP further comprises two different types of real-valued or mixed-value equalizers (Fig. 5, two different types of equalizers 810 and 860/870; paragraph [0053], lines 3-5) comprises -14-inputting each of the plurality of signals to one of a plurality of real-valued or mixed-value multi-tap single input single output (SISO) equalizers; and inputting the plurality of signals into a real-valued single tap multiple input multiple output (MIMO) equalizer (Fig. 5, MIMO equalizer 810 and SISO equalizers 860 and 870; paragraph [0055], lines 1-2; paragraph [0056], lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver DSP taught by Xie in view of Malouin in further view of Agazzi with the equalizers taught by Calabro so that the arrangement can allow correction of time misalignment independently of the setting of the equalizers 860/870 (Calabro: paragraph [0057]).
Although Xie already teaches performing bandwidth equalization, phase error correction and polarization recovery and Calabro teaches SISO and MIMO equalizers that performs equalizing and compensation functions (Calabro: paragraphs [0053] and [0057]), Xie in view of Malouin in further view of Agazzi and Calabro don’t teach using the filters to perform simultaneous polarization recovery, phase error correction and bandwidth equalization.
Lida provides a good solution to simultaneously perform such equalizing and compensation/recovery functions (Col. 1, lines 26-30).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the processing of the received signals as taught by Xie in view of Malouin in further view of Agazzi and Calabro and incorporate simultaneously performing the compensation and equalizing functions as taught by Lida in order to converge to correct steady state operation simultaneously (Lida: Col. 1, lines 22-25).
Regarding claim 14, Xie in view of Malouin in further view of Agazzi, Calabro and Lida teaches the receiver of claim 11, wherein Xie teaches each of the plurality of ADC sampling clocks is configured to receive one optical signal of the plurality of separate optical signals (Fig. 2, each ADC receives a respective corresponding signal), the plurality of separate optical signals including in-phase signals and quadrature signals, each having x and y polarizations (Fig. 2, optical signals 220 comprise XI, XQ, YI, YQ).  
Regarding claim 17, Xie in view of Malouin in further view of Agazzi in view of Calabro teaches the receiver of claim 11, wherein the output of each SISO equalizer is input into the MIMO equalizer (Calabro: Fig. 5, MIMO 810 and SISO equalizers 860/870). Although Calabro doesn’t explicitly show that the output of the SISO equalizers are input into the MIMO equalizer, it would have been obvious to try by one of ordinary skill in the art to rearrange the placement of the SISO equalizers to input to the MIMO equalizer as a matter of design choice in order to obtain predictable results of equalizing the input signals.
Regarding claim 18, Xie in view of Malouin in further view of Agazzi in view of Calabro teaches the receiver of claim 11, wherein the output of the MIMO equalizer is input into the plurality of SISO equalizers (Calabro: Fig. 5, MIMO 810 outputs into SISO equalizers 860/870).  
Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0171972) in view of Malouin (US 9240843) in further view of Agazzi (US 2002/0012152) in further view of Calabro (US 2018/0159652) and Lida (US 8867603) in further view of Mujica (US 7916050).
Regarding claim 2, Xie in view of Malouin in further view of Agazzi teaches the method of claim 1, wherein directly introducing the different time delays to each of the plurality of ADC sampling clocks is in a clock recovery loop (as taught by Xie in view of Malouin in claim 1).
Although Xie in view of Malouin teaches the clock recovery loop with different individual clocks for each ADC, Xie in view of Malouin don’t teach a plurality of separate delay adjustable clock buffers following clock distribution.  
Mujica teaches a plurality of separate delay adjustable clock buffers (Fig. 3, buffers 112 and 114) following clock distribution (Fig. 3, clock distribution from 116).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Xie in view of Malouin in further view of Agazzi and incorporate the adjustable clock buffers taught by Mujica so that each ADC can receive each individual clock can be transmitted to the ADC without any overlap.
Regarding claim 12, Xie in view of Malouin in further view of Agazzi teaches the receiver of claim 11.
Although Xie in view of Malouin teaches a clock recovery loop with different individual clocks for each ADC, Xie in view of Malouin don’t teach a plurality of separate delay adjustable clock buffers following clock distribution.  
Mujica teaches a plurality of separate delay adjustable clock buffers (Fig. 3, buffers 112 and 114) following clock distribution (Fig. 3, clock distribution from 116).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Xie in view of Malouin and incorporate the adjustable clock buffers taught by Mujica so that each ADC can receive each individual clock can be transmitted to the ADC without any overlap.
Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0171972) in view of Malouin (US 9240843) in further view of Agazzi (US 2002/0012152) in further view of Calabro (US 2018/0159652) and Lida (US 8867603) in further view of Kim (US 5991347).
Regarding claim 3, Xie in view of Malouin in further view of Agazzi teaches the method of claim 1, wherein there is direct introduction of the different time delays to each of the plurality of ADC sampling clocks and a vco using information from a common baud rate clock phase error detector (Xie: Fig. 2, vco 245 using information from detector 243).
Xie in view of Malouin in further view of Agazzi doesn’t teach comprising using a separate voltage controlled oscillator (VCO) in a clock recovery loop for each ADC sampling clock. 
Kim teaches using a separate voltage controlled oscillator (VCO) in a clock recovery loop for each ADC sampling clock (Fig. 4, VCO 25 for each ADC 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught Xie in view of Malouin in further view of Agazzi and incorporate the individual VCOs for each respective ADC as taught by Kim so that each individual ADC can be controlled as per individual sampling signal.
Regarding claim 13, Xie in view of Malouin in further view of Agazzi teaches the receiver of claim 11, wherein a vco uses information from a common baud rate clock phase error detector (Xie: Fig. 2, vco 245 using information from detector 243)
Xie in view of Malouin in further view of Agazzi doesn’t teach comprising a separate voltage controlled oscillator (VCO) in a clock recovery loop for each ADC sampling clock. 
Kim teaches using a separate voltage controlled oscillator (VCO) in a clock recovery loop for each ADC sampling clock (Fig. 4, VCO 25 for each ADC 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught Xie in view of Malouin in further view of Agazzi and incorporate the individual VCOs for each respective ADC as taught by Kim so that each individual ADC can be controlled as per individual sampling signal.
Claims 9, 10, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xie (US 2015/0171972) in view of Malouin (US 9240843) in further view of Agazzi (US 2002/0012152) in further view of Calabro (US 2018/0159652) and Lida (US 8867603) in further view of Yasuda (US 2017/0338895).
Regarding claim 9, Xie in view of Malouin in further view of Agazzi teaches the method of claim 1.
Xie in view of Malouin in further view of Agazzi doesn’t teach further comprising a low-speed DSP in parallel with the high-speed DSP, wherein the low-speed DSP is configured to perform block by block DSP.  
Yasuda teaches an optical receiver (Fig. 2, receiver 1100) that utilizes a processing circuit (Fig. 2, receiver 1100 utilizes circuit 100 of Fig. 1) comprising a low-speed DSP (Fig. 1, low-speed DSP 102) in parallel with the high-speed DSP (Fig. 1, high-speed DSP 101), wherein the low-speed DSP is configured to perform block by block DSP (paragraph [0059] and paragraph [0078], lines 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Xie in view of Malouin in further view of Agazzi and incorporate the low-speed and high-speed dsp layout as taught by Yasuda as this will enable compensation for different types of waveform distortion by a high-performance equalization process thereby achieving a high quality demodulated signal (Yasuda: paragraph [0017]).
Regarding claim 10, Xie in view of Malouin in further view of Agazzi in view of Yasuda teaches the method of claim 9, wherein Yasuda teaches the low-speed DSP finds optimal equalizer tap coefficients for input to the high-speed DSP (Fig. 2, using coefficient computation part 140; paragraphs [0039] and [0060]).
Regarding claim 19, Xie in view of Malouin in further view of Agazzi teaches the receiver of claim 11.
Xie in view of Malouin in further view of Agazzi doesn’t teach further comprising a low-speed DSP in parallel with the high-speed DSP, wherein the low-speed DSP is configured to perform block by block DSP.  
Yasuda teaches an optical receiver (Fig. 2, receiver 1100) that utilizes a processing circuit (Fig. 2, receiver 1100 utilizes circuit 100 of Fig. 1) comprising a low-speed DSP (Fig. 1, low-speed DSP 102) in parallel with the high-speed DSP (Fig. 1, high-speed DSP 101), wherein the low-speed DSP is configured to perform block by block DSP (paragraph [0059] and paragraph [0078], lines 1-5).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the receiver taught by Xie in view of Malouin in further view of Agazzi and incorporate the low-speed and high-speed dsp layout as taught by Yasuda as this will enable compensation for different types of waveform distortion by a high-performance equalization process thereby achieving a high quality demodulated signal (Yasuda: paragraph [0017]).

Regarding claim 20, Xie in view of Malouin in further view of Agazzi in view of Yasuda teaches the receiver of claim 19, wherein Yasuda teaches the low-speed DSP finds optimal equalizer tap coefficients for input to the high-speed DSP (Fig. 2, using coefficient computation part 140; paragraphs [0039] and [0060]).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also other relevant references shown below:
Riani (US 2014/0169499) teaches using baud-rate ADCs in paragraph 40.
Chmelar (US 2013/0202064) teaches using ADC operating an baud rate of the communication channel in paragraph 9.
Kim (US 2010/0040129) teaches a channel equalization and carrier recovery method and a receiver thereof for simultaneously performing channel tracking and carrier phase offset correction in a data transmission section (paragraph [0010]).
Naruse (US 2017/0006218) teaches the frequency recovery processing and th phase recovery processing can be applied simultaneously as signal processing, either correction may be performed by changing a design method of a filter coefficient (paragraph [0009]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANESH K BARUA whose telephone number is (571)270-1017.  The examiner can normally be reached on Mon-Sat: 11-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 5712723024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PRANESH K BARUA/Examiner, Art Unit 2637